IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00203-CR
                                  No. 10-21-00204-CR
                                  No. 10-21-00205-CR
                                  No. 10-21-00206-CR

JOSEPH DEMETRIUS FARRIS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 12th District Court
                              Madison County, Texas
                        Trial Court Nos. 18-13064, 18-13066,
                               18-13068, and 18-13070


                             ABATEMENT ORDER

       Pursuant to a plea agreement, Appellant Joseph Demetrius Farris pleaded guilty

to possession of child pornography in Trial Court No. 18-13064; to aggravated sexual

assault of a child in Trial Court No. 18-13066; to aggravated sexual assault of a child in

Trial Court No. 18-13068; and to possession of child pornography in Trial Court No. 18-

13070. The trial court assessed Farris’s punishment at ten years, life, life, and ten years in
prison, respectively. Farris appeals in each of these causes from the trial court’s denial of

his pretrial motion to suppress and from the trial court’s grant of the State’s pretrial

motion to exclude testimony of the affirmative defense of duress.

        After the clerk’s record, the reporter’s record, a supplemental clerk’s record, and

the appellant’s brief had been filed in these appeals, we received a second supplemental

clerk’s record containing a State’s request for the trial court clerk to supplement the

clerk’s record with a copy of the “Findings of the Court.” The State’s request was filed

with the trial court clerk on February 9, 2022. The second supplemental clerk’s record

then contained the “Findings of the Court.” The findings are not dated but were file-

stamped by the trial court clerk on February 16, 2022.

        At a hearing on May 12, 2021, Farris had made an oral request for specific findings

on the trial court’s ruling.     Farris has also now filed a motion for leave to file a

supplemental appellant’s brief because the findings were not part of the appellate record

until after he filed his appellant’s brief.

        However, it is unclear when the trial court signed the findings and whether they

were signed while the trial court had jurisdiction over these causes. Accordingly, in an

abundance of caution, we abate this cause to the trial court for entry of its findings within

28 days of the date of this Order. A supplemental clerk’s record, containing the trial

court’s findings, shall be filed within 35 days of the date of this Order.




                                                         PER CURIAM



Farris v. State                                                                        Page 2
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Order issued and filed March 31, 2022
RWR




Farris v. State                         Page 3